Gray, C. J.
The decision of this case depends upon the application to the evidence of well settled rules of equity jurisprudence.
Where land conveyed by one person to another is paid for with the money of a third, a trust results to the latter, which is not within the statute of frauds. It is sufficient if the purchase money was lent to him by the grantee, provided the loan is clearly proved. And the grantee’s admissions, like other parol evidence, though not competent in direct proof of the trust, are yet admissible to show that the purchase money, by reason of such loan or otherwise, was the money of the alleged cestui que trust. Kendall v. Mann, 11 Allen, 15. Blodgett v. Hildreth, 103 Mass. 484. Jackson v. Stevens, 108 Mass. 94. In equity, a conveyance absolute on its face may be shown by paroi evidence to have *96been intended as a mortgage only, and its effect limited accordingly. Campbell v. Dearborn, 109 Mass. 130. The findings oí a master in matters of fact are not to be reviewed by the court, unless clearly shown to be erroneous. Dean v. Emerson, 102 Mass. 480. And in equity, as at law, the omission of a party to testify in control or explanation of testimony given by others in his presence is a proper subject of consideration. Whitney v. Bayley, 4 Allen, 173.
It appears and is not controverted that the deed was made by Godfrey to the defendant, whose wife was the testator’s sister: that the purchase money was $3000, of which the testator furnished $300 of his own money, and $200 borrowed by him of Mrs. McGovern, upon a note signed by himself and the defendant; the defendant furnished $600 of his own money, and $400 borrowed of Dolan upon the defendant’s note; and for the remaining $1500 the defendant gave his own note, secured by mortgage on the premises, to Clements, who held a previous mortgage for a like amount, and who testified that before the purchase the defendant came to see if that mortgage could lie on the property, and told him that he was going to buy the land for the testator, and was told by the mortgagee that he must give a new mortgage, as he afterwards did, in discharge of the old one. The will recites that the defendant held a deed of certain real estate in trust for the .testator’s benefit, and had paid certain sums of money on his account, and directs that all such sums of money, with interest, should be paid back to him, and he should then convey the property in fee to the testator’s wife. The attorney who drew the will certifies that he read this part of it in the testator’s presence, and before its execution, to the defendant, and asked him if it was right, and he said it was, and upon being asked what claims he had against the place, answered $600, besides $100 for repairs and $44.08 for taxes, and that he had received from the testator the whole amount with interest of the note to Dolan, except $80, and that the testator had paid the note to Mrs. McGovern. The other material testimony may be taken as stated on the defendant’s brief, namely, that the defendant repeatedly admitted that he bought the place for John B. McDonough and *97that he meant to assist or help him; ” that “ the defendant said McDonough wanted him to buy the place for him,” “ that he had always wanted John to take the deed, but he had not paid up and “ that he was ready to fix up the place when McDonough was ready to pay up.” The master also reports that the defendant was present at the hearing before him, but did not offer to testify.
From this evidence the master, who heard all the witnesses, was warranted in finding as matter of fact that the money paid by the defendant for the land was lent by him to the plaintiff for the purpose, and that thus the whole purchase money was the plaintiff’s money. Upon examination of the whole evidence, we see no sufficient cause for reversing the conclusion of the master, and taking the facts as found by him ; the inference of law follows that there was a resulting trust in favor of the testator, and that there must be a Decree for the plaintiff.